Exhibit 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 15, 2010,
by and among WHX CORPORATION, a Delaware corporation (“WHX”), HANDY & HARMAN
GROUP, LTD., a Delaware corporation and a wholly-owned subsidiary of WHX
(“H&H”), THE STEEL PARTNERS II LIQUIDATING SERIES TRUST – SERIES A, a statutory
trust formed under the laws of Delaware (“Steel Partners A”), THE STEEL PARTNERS
II LIQUIDATING SERIES TRUST – SERIES E, a statutory trust formed under the laws
of Delaware (“Steel Partners E” and, together with Steel Partners A, the
“Investors”), and each other person who becomes a holder hereunder.
 
Recitals
 
A.           WHEREAS, the Investors have entered into an Exchange Agreement,
dated as of the date hereof (the “Exchange Agreement”), pursuant to which, among
other things, the Investors have agreed to exchange the existing Obligations
under the Handy Steel Loan Agreement (as defined in the Exchange Agreement) and
the Bairnco Steel Loan Agreement (as defined in the Exchange Agreement) for
units (the “Units”) consisting of (i) $72,925,500 aggregate principal amount of
10% Subordinated Secured Notes due 2017 (the “Subordinated Notes”) issued by H&H
under the Indenture (as defined below) and (ii) warrants (the “Warrants”) to
purchase up to an aggregate of 1,500,806.79 shares (the “Warrant Shares”) of
WHX’s common stock (the “Common Stock”); and
 
B.           WHEREAS, as an inducement to the Investors to enter into the
Exchange Agreement, WHX and H&H have agreed to provide the registration rights
set forth in this Agreement with respect to the Subordinated Notes, the Warrants
and the Warrant Shares (as applicable).
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:
 
“Adverse Disclosure” means public disclosure of material non-public information,
which disclosure in the good faith judgment of the Board of Directors of the
Issuer, after consultation with its counsel to the Issuer (i) would be required
to be made in any Registration Statement so that such Registration Statement
would not be materially misleading, (ii) would not be required to be made at
such time but for the filing of such Registration Statement and (iii) would have
a material adverse effect on the Issuer or its business or on the Issuer’s
ability to effect a material acquisition, disposition or financing.
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
 
“Exchange Agreement” has the meaning set forth in the recitals hereto.
 
“Exercise Commencement Date” has the meaning set forth in the Warrants.
 
“Event” has the meaning set forth in Section 2.1(a)(iii).
 
“Event Date” has the meaning set forth in Section 2.1(a)(iii).
 
“Freely Tradable” means, with respect to any security, a security (a) that is
eligible to be sold by the holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 and (b) which bears
no legends restricting the transfer thereof.
 
“holder” or “holders” means any person(s) who own(s) or acquire(s) Registrable
Securities from time to time (including any successors or assigns), in each case
for so long as such person(s) own(s) any Registrable Securities.
 
“Indenture” means the Indenture, dated as of the date hereof, among H&H, certain
subsidiaries of H&H party thereto as guarantors, and Wells Fargo Bank, National
Association, as trustee and collateral agent for the benefit of the holders of
Subordinated Notes issued thereunder.
 
“Investors” has the meaning set forth in the preamble hereto.
 
“Issuer” means, as applicable, WHX or H&H, and shall include either such
Issuer’s successors by merger, acquisition, reorganization or otherwise.
 
“Loss” has the meaning set forth in Section 2.5(a).
 
“Person” means any individual, firm, limited liability company or partnership,
joint venture, corporation, joint stock company, trust or unincorporated
organization, incorporated or unincorporated association, government (or any
department, agency or political subdivision thereof) or other entity of any
kind.
 
“PIK Notes” has the meaning set forth in the Indenture.
 
“PIK Payment” has the meaning set forth in the Indenture.
 
 
2

--------------------------------------------------------------------------------

 
 
“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus and all material incorporated by
reference in such prospectus.
 
“Registrable Notes” means, collectively, the $72,925,500 aggregate principal
amount of Subordinated Notes, including all securities issued in exchange for,
in lieu of or in respect of the Subordinated Notes and as increased to reflect
any PIK Payment or the issuance of any PIK Notes under the Indenture ; provided,
however, just the term “Registrable Notes” shall exclude in all cases any
securities (a) sold or exchanged by a Person pursuant to an effective
registration statement under the Securities Act or in compliance with Rule 144
or (b) that are Freely Tradable (it being understood that, for purposes of
determining eligibility for resale under clause (b) of this proviso, no
securities held by any of the Investors shall be considered Freely Tradable to
the extent any such Investor reasonably determines that it is an “affiliate” (as
defined under Rule 144) of the Issuer).
 
“Registrable Securities” means the Registrable Notes, the Registrable Units, the
Registrable Warrant Shares and the Registrable Warrants.
 
“Registrable Units” means the Units, as increased from time to time upon
increase in the number of Warrants or Subordinated Notes; provided, however,
that the term “Registrable Units” shall exclude in all cases any securities (a)
sold or exchanged by a Person pursuant to an effective registration statement
under the Securities Act or in compliance with Rule 144 or (b) that are Freely
Tradable (it being understood that, for purposes of determining eligibility for
resale under clause (b) of this proviso, no securities held by any of the
Investors shall be considered Freely Tradable to the extent any such Investor
reasonably determines that it is an “affiliate” (as defined under Rule 144) of
the Issuer).
 
“Registrable Warrant Shares” means (i) the Warrant Shares, (ii) any additional
Warrant Shares issued pursuant to the anti-dilution provisions of the Warrants
and (iii) any securities issued as (or issuable upon the conversion or exercise
of any warrant, right or other security that is issued as) a dividend, stock
split, recapitalization or other distribution with respect to, or in exchange
for, or in replacement of, the securities referenced in clauses (i) and (ii)
above or this clause (iii); provided, however, that the term “Registrable
Warrant Shares” shall exclude in all cases any securities (a) sold or exchanged
by a Person pursuant to an effective registration statement under the Securities
Act or in compliance with Rule 144 or (b) that are Freely Tradable (it being
understood that, for purposes of determining eligibility for resale under clause
(b) of this proviso, no securities held by any of the Investors shall be
considered Freely Tradable to the extent any such Investor reasonably determines
that it is an “affiliate” (as defined under Rule 144) of the Issuer).
 
“Registrable Warrants” means (i) the Warrants and any other warrants issued
pursuant to Section 2.1(a)(iii) hereof and (ii) any securities issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
that is issued as) a dividend, stock split, recapitalization or other
distribution with respect to, or in exchange for, or in replacement of, the
securities referenced in clause (i) above or this clause and (ii); provided,
however, that the term “Registrable Warrants” shall exclude in all cases any
securities (a) sold or exchanged by a Person pursuant to an effective
registration statement under the Securities Act or in compliance with Rule 144
or (b) that are Freely Tradable (it being understood that, for purposes of
determining eligibility for resale under clause (b) of this proviso, no
securities held by any of the Investors shall be considered Freely Tradable to
the extent any such Investor reasonably determines that it is an “affiliate” (as
defined under Rule 144) of the Issuer).
 
 
3

--------------------------------------------------------------------------------

 
 
“registration” means a registration of the Issuer’s securities for sale to the
public under a Registration Statement.
 
“Registration Statement” means any registration statement of the Issuer filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the Prospectus, amendments and supplements
to such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Shelf Registration” means a registration effected pursuant to Section 2.1.
 
“Shelf Registration Statement” means a Registration Statement of the Issuer
filed with the SEC on Form S-3 (or any successor form), to the extent that the
Issuer is then eligible to use Form S-3 (or such successor form), or another
appropriate form under the Securities Act, in either case for an offering to be
made on a continuous or delayed basis pursuant to Rule 415 under the Act (or any
similar rule that may be adopted by the SEC) covering the Registrable
Securities.
 
“Units” has the meaning set forth in the recitals to this Agreement.
 
1.2           General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders.  The name assigned this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof.  Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Sections refer to
Sections of this Agreement.
 
SECTION 2.  REGISTRATION RIGHTS
 
2.1           Shelf Registration.
 
(a)           Filing.
 
(i)           Subject to Section 2.1(c), WHX shall file with the SEC, no later
than 90 days prior to the Exercise Commencement Date, a Shelf Registration
Statement relating to the offer and sale of the Registrable Warrants and the
Registrable Warrant Shares by the holders thereof from time to time in
accordance with the methods of distribution elected by such holders and shall
use its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act no later than the Exercise
Commencement Date.
 
 
4

--------------------------------------------------------------------------------

 
 
(ii)          Subject to Section 2.1(c), no later than 90 days following the
receipt by H&H of a request by holders of a majority in aggregate principal
amount of Registrable Notes then outstanding (a “Note Registration Request”) to
register the Registrable Notes, H&H shall (A) file with the SEC a Shelf
Registration Statement relating to the offer and sale of the Registrable Notes
by the holders thereof from time to time in accordance with the methods of
distribution elected by such holders and (B) use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective under the
Securities Act within 180 days following the date of the Note Registration
Request.  In the event that a Note Registration Request is delivered with
respect to a Registration Statement that is required hereunder to be declared
effective prior to the Exercise Commencement Date, H&H shall file a Shelf
Registration Statement covering the Registrable Units and the Registrable Notes
and WHX shall file a Shelf Registration Statement covering the Registrable
Warrant Shares and the Registrable Warrants.
 
(iii)         If the applicable Shelf Registration Statement is not filed on or
prior to the filing deadline set forth in Section 2.1(a)(i) or (ii), as
applicable, or such Shelf Registration Statement is not declared effective by
the SEC (or otherwise does not become effective) on or prior to the
effectiveness deadline set forth in Section 2.1(a)(i) or (ii), as applicable
(any such failure or breach being referred to as an “Event,” and the date on
which such Event occurs being referred to as “Event Date”), then, in addition to
any other rights available to the holders of Registrable Securities, the Issuer
shall issue to such holders warrants to purchase shares of Common Stock equal to
0.25% (without duplication) of the shares of Common Stock then outstanding (on a
fully-diluted basis) for each full 90-day period following such filing deadline
or the effectiveness deadline (as applicable) until such time as the applicable
Shelf Registration Statement is filed or declared effective by the SEC (or
otherwise becomes effective), as applicable; provided however, that the number
of shares of Common Stock underlying such warrant issuances shall not exceed, in
the aggregate, 1% of the shares of Common Stock then outstanding (on a
fully-diluted basis).  The warrants issued pursuant to this Section 2.1(a)(iii)
shall be exercisable for a period of two years commencing on the 3 year
anniversary of the date hereof and ending on the 5 year anniversary of the date
hereof and shall be substantially in the form of the Warrants, as issued on the
date hereof, except that the form of warrant shall not include any provisions of
the Warrants which refer to the Warrants as part of a Unit or which require the
Warrants to be transferred only as part of Units (which, for the avoidance of
doubt, shall include the second legend included on the first page of the
Warrants; the second legend included in Section 9 thereof; and Section 12).
 
(b)           Continued Effectiveness.  Subject to Section 2.1(c), the Issuer
shall use its reasonable best efforts to keep any Shelf Registration Statements
filed pursuant to Section 2.1(a) continuously effective in order to permit the
Prospectuses forming a part thereof to be usable by the holders until all of the
securities covered thereby cease to be Registrable Securities (the “Termination
Date”).  The Issuer shall not be deemed to have used its reasonable best efforts
to keep the Shelf Registration Statements effective if the Issuer voluntarily
takes any action or omits to take any action that would result in the inability
of any holder of Registrable Securities covered by such Registration Statements
to be able to offer and sell any such Registrable Securities until the
Termination Date, unless such action or omission is required by applicable law.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Suspension of Registration.  If the filing, initial effectiveness
or continued use of any Shelf Registration Statement at any time would require
the Issuer to make an Adverse Disclosure or would otherwise be materially
detrimental to the Issuer, in the reasonable discretion of the Issuer, the
Issuer may, upon giving prompt written notice of such action to the holders,
delay the filing or initial effectiveness of, or suspend use of, the applicable
Shelf Registration Statement; provided, however, that the Issuer shall not be
permitted to do so (A) more than one time during any 12 month period or (B) for
a period exceeding 60 days on any one occasion.  In the event the Issuer
exercises its rights under the preceding sentence, the holders agree to suspend,
immediately upon their receipt of the notice referred to above, their use of the
Prospectus relating to the applicable Shelf Registration in connection with any
sale or offer to sell Registrable Securities. The Issuer shall immediately
notify the holders upon the expiration of any period during which it exercised
its rights under this Section 2.1(c).   The Issuer represents that it has no
knowledge of any circumstance that would reasonably be expected to cause the
Issuer to exercise its rights under this Section 2.1(c).
 
2.2           Registration Procedures.
 
(a)           In connection with the Issuer’s registration obligations in this
Agreement, the Issuer will, subject to the limitations set forth herein, use its
reasonable best efforts to effect any such registration so as to permit the sale
of the applicable Registrable Securities in accordance with the intended method
or methods of distribution thereof as expeditiously as reasonably practicable,
and in connection therewith the Issuer will:
 
(i)           before filing a Registration Statement or Prospectus, or any
amendments or supplements thereto and in connection therewith, furnish to one
representative of the holders of each class of the Registrable Securities
covered by such Registration Statement copies of all documents prepared to be
filed, which documents will be subject to the review of such holders and their
respective counsel and not file any Registration Statement or Prospectus or
amendments or supplements thereto to which the holders of a majority of the
class of Registrable Securities covered by the same shall reasonably object;
 
(ii)          prepare and file with the SEC such amendments or supplements to
the applicable Registration Statement or Prospectus as may be (A) reasonably
requested by any participating holder (to the extent such request relates to
information relating to such holder), (B) necessary to keep such registration
effective for the period of time required by this Agreement or (C) reasonably
requested by the holders of a majority of any class of the participating
Registrable Securities;
 
(iii)         notify the selling holders of Registrable Securities and (if
requested) confirm such advice in writing, as soon as reasonably practicable
after notice thereof is received by the Issuer (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (B) of any written comments by the SEC or any request by
the SEC or any other federal or state governmental authority for amendments or
supplements to such Registration Statement or Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final Prospectus or the initiation or
threat of any proceedings for such purposes and (D) of the receipt by the Issuer
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threat of any proceeding for such purpose;
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)         promptly notify each selling holder of Registrable Securities when
the Issuer becomes aware of the happening of any event as a result of which the
applicable Registration Statement or Prospectus (as then in effect) contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements therein (in the case of the Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the SEC an amendment or supplement to such
Registration Statement or Prospectus which will correct such statement or
omission or effect such compliance;
 
(v)         make every reasonable effort to prevent or obtain at the earliest
possible moment the withdrawal of any stop order with respect to the applicable
Registration Statement or other order suspending the use of any preliminary or
final Prospectus;
 
(vi)        promptly incorporate in a Prospectus supplement or post-effective
amendment to the applicable Registration Statement such information as the
holders of a majority of the Registrable Securities of the class being sold
agree should be included therein relating to the plan of distribution with
respect to such Registrable Securities; and make all required filings of such
Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;
 
(vii)       furnish to each selling holder of Registrable Securities, without
charge, as many conformed copies as such holder may reasonably request of the
applicable Registration Statement;
 
(viii)     deliver to each selling holder of Registrable Securities, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) as such holder may reasonably request (it being understood that the
Issuer consents to the use of the Prospectus by each of the selling holders of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by the Prospectus);
 
(ix)        on or prior to the date on which the applicable Registration
Statement is declared effective, use its reasonable best efforts to register or
qualify such Registrable Securities for offer and sale under the securities or
“Blue Sky” laws of each state as any such selling holder or its counsel
reasonably requests in writing, and do any and all other acts or things
reasonably necessary or advisable to keep such registration or qualification in
effect so as to permit the commencement and continuance of sales and dealings in
such jurisdictions for as long as may be necessary to complete the distribution
of the Registrable Securities covered by the Registration Statement; provided,
however, that the Issuer will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to taxation or general service of process in any
such jurisdiction where it is not then so subject;
 
 
7

--------------------------------------------------------------------------------

 
 
(x)          cooperate with the selling holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends;
 
(xi)         not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which certificates shall be in a form eligible for deposit with The
Depository Trust Company;
 
(xii)        obtain for delivery to the holders of each class of Registrable
Securities being registered and to the underwriter or underwriters, if any, an
opinion or opinions from counsel for the Issuer dated the effective date of the
Registration Statement, in customary form, scope and substance, which counsel
and opinions shall be reasonably satisfactory to a majority of the holders of
each such class and their counsel;
 
(xiii)       use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC and make generally available to its security holders,
as soon as reasonably practicable (but not more than 15 months) after the
effective date of the applicable Registration Statement, an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and the rules
and regulations promulgated thereunder;
 
(xiv)       provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by the applicable Registration Statement
from and after a date not later than the effective date of such Registration
Statement;
 
(xv)        cause all Registrable Securities of a class covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Issuer’s securities of such class are then listed or quoted and
on each inter-dealer quotation system on which any of the Issuer’s securities of
such class are then quoted;
 
(xvi)       make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the holders
of a majority of the Registrable Securities of each class covered by the
applicable Registration Statement and by any attorney, accountant or other agent
retained by such sellers, all pertinent financial and other records, pertinent
corporate documents and properties of the Issuer, and cause all of the Issuer’s
officers, directors and employees and the independent public accountants who
have certified its financial statements to make themselves available to discuss
the business of the Issuer and to supply all information reasonably requested by
any such seller, attorney, accountant or agent in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility (subject to the entry by each party referred to in
this clause (xvi) into customary confidentiality agreements in a form reasonably
acceptable to the Issuer); and
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           The Issuer may require each selling holder of Registrable
Securities as to which any registration is being effected to furnish to the
Issuer such information regarding the distribution of such Registrable
Securities and such other information relating to such holder and its ownership
of the applicable Registrable Securities as the Issuer may from time to time
reasonably request.  Each holder of Registrable Securities agrees to furnish
such information to the Issuer and to cooperate with the Issuer as necessary to
enable the Issuer to comply with the provisions of this Agreement.  The Issuer
shall have the right to exclude any holder that does not comply with the
preceding sentence from the applicable registration.
 
(c)           Each holder of Registrable Securities agrees by acquisition of
such Registrable Securities that, upon receipt of any notice from the Issuer of
the happening of any event of the kind described in Section 2.2(a)(iv), such
holder will discontinue disposition of its Registrable Securities pursuant to
such Registration Statement until such holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.2(a)(iv), or until
such holder is advised in writing by the Issuer that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus and, if so directed
by the Issuer, such holder will deliver to the Issuer (at the Issuer’s expense)
all copies, other than permanent file copies then in such holder’s possession,
of the Prospectus covering such Registrable Securities which are current at the
time of the receipt of such notice.
 
2.3           No Inconsistent Agreements; Additional Rights.  The Issuer will
not enter into, and is not currently a party to, any agreement which is, or
could be, inconsistent with the rights granted to the holders of Registrable
Securities by this Agreement.
 
2.4           Registration Expenses.  (a)  The Issuer shall pay all of the
expenses set forth in this paragraph (a) in connection with a registration under
this Agreement of Registrable Securities.  Such expenses are (i) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with the SEC or any other governmental agency,
(ii) all fees and expenses of compliance with state securities or “Blue Sky”
laws, (iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing prospectuses), (iv) all fees and disbursements of
counsel for the Issuer and of all independent certified public accountants of
the Issuer, (v) Securities Act liability insurance or similar insurance if the
Issuer so desires, (vi) all fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange and (vii) all
applicable rating agency fees with respect to any applicable Registrable
Securities.  In addition, in all cases the Issuer shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any audit and the fees and expenses of any Person, including special experts,
retained by the Issuer.  In addition, the Issuer shall pay all reasonable fees
and disbursements of one law firm or other counsel selected by the holders of a
majority of the Registrable Securities being registered.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           The Issuer shall not be required to pay any other costs or
expenses in the course of the transactions contemplated hereby, including
transfer taxes attributable to the sale of Registrable Securities.
 
2.5           Indemnification.
 
(a)           Indemnification by the Issuer.  The Issuer agrees to indemnify and
hold harmless, to the full extent permitted by law, each holder of Registrable
Securities and their respective officers, directors, advisors and agents and
employees and each Person who controls (within the meaning of the Securities Act
or the Exchange Act) such Persons from and against any and all losses, claims,
damages, liabilities (or actions or proceedings in respect thereof, whether or
not such indemnified party is a party thereto) and expenses (including
reasonable costs of investigation and legal expenses), joint or several (each, a
“Loss” and collectively “Losses”), arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act (including any final, preliminary or summary Prospectus contained
therein or any amendment thereof or supplement thereto or any documents
incorporated by reference therein) or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of a Prospectus or preliminary Prospectus,
in light of the circumstances under which they were made) not misleading;
provided, however, that the Issuer shall not be liable to any indemnified party
in any such case to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement in reliance upon and in conformity with
written information furnished to the Issuer by such holder expressly for use in
the preparation thereof.  This indemnity shall be in addition to any liability
the Issuer may otherwise have.
 
(b)           Indemnification by the Holders.  Each selling holder of
Registrable Securities agrees (severally and not jointly) to indemnify and hold
harmless, to the full extent permitted by law, the Issuer, its directors and
officers and each Person who controls the Issuer (within the meaning of the
Securities Act and the Exchange Act) from and against any Losses resulting from
any untrue statement of a material fact or any omission of a material fact
required to be stated in the Registration Statement under which such Registrable
Securities were registered under the Securities Act (including any final,
preliminary or summary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein), or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission had been contained in any information furnished in writing
by such selling holder to the Issuer specifically for inclusion in such
Registration Statement.  This indemnity shall be in addition to any liability
such holder may otherwise have.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Issuer or any
indemnified party.  In no event shall the liability of any selling holder of
Registrable Securities hereunder be greater in amount than the dollar amount of
the proceeds received by such holder under the sale of the Registrable
Securities giving rise to such indemnification obligation.  The Issuer may
require, as a condition to including any Registrable Securities in any Shelf
Registration Statement filed pursuant to Section 2.1 hereof, that the Issuer
shall have received an undertaking reasonably satisfactory to it from each
Holder to indemnify and hold harmless the Issuer, its directors and officers and
each Person who controls the Issuer (within the meaning of the Securities Act
and the Exchange Act) as provided in this Section 2.5(b).
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided, however, that any delay or failure to so notify the indemnifying
party shall relieve the indemnifying party of its obligations hereunder only to
the extent, if at all, that it is actually and materially prejudiced by reason
of such delay or failure) and (ii) permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party; provided, however, that any Person entitled to indemnification hereunder
shall have the right to select and employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such Person unless (A) the indemnifying party has agreed in
writing to pay such fees or expenses, (B) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after having
received notice of such claim from the Person entitled to indemnification
hereunder and to employ counsel reasonably satisfactory to such Person, (C) in
the reasonable judgment of any such Person, based upon advice of its counsel, a
conflict of interest exists between such Person and the indemnifying party with
respect to such claims or (D) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person).  If
such defense is not assumed by the indemnifying party, the indemnifying party
will not be subject to any liability for any settlement made without its
consent, but such consent may not be unreasonably withheld; provided, however,
that an indemnifying party shall not be required to consent to any settlement
involving the imposition of equitable remedies or involving the imposition of
any material obligations on such indemnifying party other than financial
obligations for which such indemnified party will be indemnified hereunder.  If
the indemnifying party assumes the defense, the indemnifying party shall have
the right to settle such action without the consent of the indemnified party;
provided, however, that the indemnifying party shall be required to obtain such
consent (which consent shall not be unreasonably withheld) if the settlement
includes any admission of wrongdoing on the part of the indemnified party or any
restriction on the indemnified party or its officers or directors.  No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to each indemnified party of an unconditional release
from all liability in respect to such claim or litigation.  The indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (together with
one firm of local counsel) at any one time from all such indemnified party or
parties unless (x) the employment of more than one counsel has been authorized
in writing by the indemnifying party or parties,(y) a conflict or potential
conflict exists or may exist (based on advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties or (z)
an indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it that are different from or in
addition to those available to the other indemnified parties,  in each of which
cases the indemnifying party shall be obligated to pay the reasonable fees and
expenses of such additional counsel or counsels.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If for any reason the indemnification provided for
in the paragraphs (a) and (b) of this Section 2.5 is unavailable to an
indemnified party or insufficient to hold it harmless as contemplated by
paragraphs (a) and (b) of this Section 2.5, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Loss in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and the indemnified party on the
other.  The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission.  Notwithstanding anything in this
Section 2.5(d) to the contrary, no indemnifying party (other than the Issuer)
shall be required pursuant to this Section 2.5(d) to contribute any amount in
excess of the amount by which the net proceeds received by such indemnifying
party from the sale of Registrable Securities in the offering to which the
Losses of the indemnified parties relate exceeds the amount of any damages which
such indemnifying party has otherwise been required to pay by reason of such
untrue statement or omission.  The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 2.5(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in the immediately
preceding paragraph.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  If indemnification is available under this Section 2.5, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.5(a) and 2.5(b) hereof without regard to the relative
fault of said indemnifying parties or indemnified party.
 
2.6           Rules 144 and 144A.  The Issuer covenants that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder.  The Issuer
covenants and agrees that it will file the reports required to be filed by it
pursuant to Section 4.03(c) of the Indenture.
 
SECTION 3.  MISCELLANEOUS
 
3.1           Injunctive Relief.  It is hereby agreed and acknowledged that it
will be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law.  Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.
 
 
12

--------------------------------------------------------------------------------

 
 
3.2           Attorneys’ Fees.  In any action or proceeding brought to enforce
any provision of this Agreement or where any provision hereof is validly
asserted as a defense, the successful party shall, to the extent permitted by
applicable law, be entitled to recover reasonable attorneys’ fees in addition to
any other available remedy.
 
3.3           Notices.  All notices, other communications or documents provided
for or permitted to be given hereunder shall be in writing and deemed to have
been given or made:  if delivered in person, immediately upon delivery; if by
telex, telegram or facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next business day, one (1) business day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section 3.3):

 

 
(a)          if to the Issuer to:
     
WHX Corporation
 
1133 Westchester Avenue
 
White Plains, NY  10604
 
Attention: 
Chief Financial Officer
 
Fax:  
(914) 696-8684
     
with copies to:
     
Olshan Grundman Frome Rosenzweig & Wolosky LLP
 
65 East 55th Street
 
New York, NY  10022
 
Attention:
Adam W. Finerman
 
Fax: 
(212) 451-2289
     
(b)          if to the Investors to:
     
c/o Steel Partners II, L.P.
 
590 Madison Avenue
 
New York, New York 10022
 
Attention: 
Sanford Antignas
 
Fax: 
(212) 520-2343
     
with copies to:
     
Dechert LLP
 
1095 Avenue of the Americas
 
New York, New York 10036
 
Attention:  
Richard A. Goldberg
 
Fax:    
(212) 698-3599

 
Each holder, by written notice given to the Issuer in accordance with this
Section 3.3 may change the address to which notices, other communications or
documents are to be sent to such holder; provided, however, that notices of a
change of address shall be effective only upon receipt.
 
 
13

--------------------------------------------------------------------------------

 
 
3.4           Successors, Assigns and Transferees.  (a) All the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto, the holders from time to time
of the Registrable Securities and the respective successors and assigns of the
foregoing.  In the event that any transferee of any holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be deemed a beneficiary hereof for
all purposes and such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities
such transferee shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of this Agreement.  If the Issuer shall so request, any such
successor, assign or transferee shall agree in writing to acquire and hold the
Registrable Securities subject to all of the applicable terms hereof.
 
(b)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns.
 
3.5           Governing Law; Service of Process; Consent to Jurisdiction.  (a)
The validity, interpretation and enforcement of this Agreement and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.
 
(b)           The parties hereto hereby irrevocably consent and submit to the
non-exclusive jurisdiction of the Supreme Court of the State of New York and the
United States District Court for the Southern District of New York and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or in any way connected with or
related or incidental to the dealings of the parties hereto in respect of this
Agreement, in each case whether now existing or hereafter arising, and whether
in contract, tort, equity or otherwise, and agree that any dispute with respect
to any such matters shall be heard only in the courts described above.
 
3.6           Headings.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
 
3.7           Severability.  Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
therein.
 
 
14

--------------------------------------------------------------------------------

 
 
3.8           Amendment; Waiver.
 
(a)           This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof may not be given, except by an
instrument or instruments in writing making specific reference to this Agreement
and signed by the Issuer, the holders of a majority of Registrable Securities of
each class then outstanding.  Each holder of any Registrable Securities at the
time or thereafter outstanding shall be bound by any amendment, modification,
waiver or consent authorized by this Section 3.8(a), whether or not such
Registrable Securities shall have been marked accordingly.
 
(b)           The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.
 
3.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telefacsimile or other electronic means of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this.  Any party delivering an executed counterpart of
any such agreement by telefacsimile or other electronic means of transmission
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of such
agreement.
 


 
[Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed as of the date first written above.
 


 
WXH CORPORATION
   
By:
/s/ James F. McCabe, Jr.
 
Name:
James F. McCabe, Jr.
 
Title:
Chief Financial Officer
   
HANDY & HARMAN GROUP, LTD.
   
By:
/s/ James F. McCabe, Jr.
 
Name:
James F. McCabe, Jr.
 
Title:
Senior Vice President
   
STEEL PARTNERS II LIQUIDATING SERIES TRUST – SERIES A
 
By:  STEEL PARTNERS II GP LLC, as Liquidating Trustee
   
By:
/s/ Sanford Antignas
 
Name:
Sanford Antignas
 
Title:
Chief Operating Officer
   
STEEL PARTNERS II LIQUIDATING SERIES TRUST – SERIES E
 
By:  STEEL PARTNERS II GP LLC, as Liquidating Trustee
 
By:
/s/ Sanford Antignas
 
Name:
Sanford Antignas
 
Title:
Chief Operating Officer



[Signature Page to Registration Rights Agreement]